Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinziger (2011/0192046) in view of Ondusko (6,594,939).
The device as claimed is substantially disclosed by Kinziger with a generally rectangular shaped board 105 (as viewed from the top) having a front end, a back end, a bottom surface, and a top surface; ruled markings 115 disposed on said top surface of said board whereby said markings start near the front end; a bump 110 having a front .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinziger (2011/0192046) in view of Ondusko (6,594,939) as applied to claim 1 above, and further in view of Official notice.
The device as claimed is disclosed by the combination of Kinziger in view of Ondusko as stated in the rejection recited above for claim 1, but lacks said markings are laser marked.  Official notice is taken that laser etching is an old and well known procedure to apply indicia to a device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinziger (2011/0192046) in view of Ondusko (6,594,939) as applied to claim 1 above, and further in view of Shafter (8,478,814).
The device as claimed is disclosed by Kinziger in view of Ondusko as stated in the rejection recited above for claim 1, but lacks board identification indicia disposed on said top surface of said board.  Shafter teaches using a board identification code 46 on the top surface of the board to identify the board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an identification code to the top of the board of Kinziger in view of Ondusko as taught by Shafter to identify the board.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinziger (2011/0192046) in view of Ondusko (6,594,939) and Shafter (8,478,814) as applied to claim 5 above, and further in view of Butterworth (9,928,611).
The device as claimed is disclosed by the combination of Kinziger in view of Ondusko and Shafter as stated in the rejection recited above for claim 5, but lack said indicia is a QR code.  Butterworth teaches using a QR code 32 as indicia to measure a fish.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a QR code in the combination of Kinziger in view of Ondusko and Shafter as taught by Butterworth as an alternative means to determine the length of the fish.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinziger (2011/0192046) in view of Ondusko (6,594,939) as applied to claim 1 above, and further in view of Callingham (2018/0035655).
The device used in the method as claimed in claim 11 is disclosed by Kinziger in view of Ondusko as stated in the rejection recited above for claim 1, but lacks the method steps included in claim 11, however, Callingham teaches a method including the steps of placing a fish on a bump board with the nose of said fish touching the bump 215; taking a photograph of said fish on said bump board (figure 9) whereby said photograph includes a board identification indicia 705; uploading said photograph (figure 9); and verifying the authenticity of said photograph.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method steps of Callingham along with board identification indicia with the device of the combination of Kinziger in view of Ondusko to transmit the accurate measurement of the fish assigned to the specific device as taught by Callingham for accurate and current tournament standings.
With respect to claim 12 the combination of Kinziger in view of Ondusko and Callingham disclose checking-in an angler and an associated bump board for participation in a tournament (Callingham).
With respect to claim 13 the combination of Kinziger in view of Ondusko and Callingham discloses releasing of said fish (Callingham).
With respect to claim 14 the combination of Kinziger in view of Ondusko and Callingham discloses scaling said photograph using a known tag dimension 710 (Callingham).

Allowable Subject Matter
Claims 7-10 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The device as claimed in claims 7-10 is not disclosed or taught by the prior art with a generally rectangularly shaped hinged board forming two halves capable of folding upon one another in a collapsed state and opening to form an elongated board in an expanded state, the board having a front end, a back end and a top surface; and an elongated cradle having sides for supporting a fish, said cradle dimensioned for slidable engagement of both halves of said board along with the remaining limitations of the claims.  The closest prior art includes Miatkowski which shown a hinged fish measuring device and Kinziger and Ondusko which both show a fish measuring device with sliding walls however, there is no motivation to use the sliding walls to connect both halves of the hinge connected device as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally, the cited references Chaves (2011/0208479), O’Keefe (5,339,532), and Lasiter (5,148,607) also show a device with a flat rectangular bottom having side walls.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855